Citation Nr: 1727397	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-21 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from March 1952 to March 1954.  He died in August 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The appellant filed a timely Notice of Disagreement (NOD), received in October 2012.  A Statement of the Case (SOC) was issued in July 2013.  A timely VA Form 9 was received in August 2013.

The Statement of Accredited Representative in Appealed Case was received in January 2014.  The appellant's representative stated that "[t]here is one issue on appeal that is to be addressed at this time.  The issue is entitlement to Death Pension by the veteran's widow."  The appellant's representative also stated that, "[a]fter a careful perusal of the veteran's claims folder, we rest our case on the evidence of record."

The Board notes that the appellant requested a travel Board hearing on her August 2013 VA Form 9.  However, a review of the record indicates that, while she was scheduled for a travel Board hearing in May 2014, and duly notified of the time and date in a January 2014 letter, the appellant failed to appear without explanation and has not requested another hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The Board notes that the Milwaukee Pension Management Center issued the rating decision and the SOC.  However, the brief face states that the Regional Office (RO) for the claim is in Chicago, Illinois.



FINDING OF FACT

The appellant's countable income has exceeded the applicable maximum annual pension rate for a surviving spouse with no dependents for the period on appeal.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Nonservice-connected death pension benefits

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.

Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272.

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Effective December 1, 2009, the maximum allowable rate for a surviving spouse with no dependents was $7,933.  Effective December 1, 2011, the maximum allowable rate for a surviving spouse with no dependents was increased to $8,219.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,630.

Whenever there is a change in the maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by countable income on the effective date of the change in the applicable maximum annual pension rate, and dividing the remainder by 12.  38 C.F.R. § 3.273(b) (1).

Whenever there is a change in the beneficiary's amount of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  38 C.F.R. § 3.273(b) (2).


III.  Analysis

	A.  Evidence

The Veteran died in August 1997.  The Board notes that the appellant previously received nonservice-connected death pension beginning December 1, 1997, when her income was not greater than the Maximum Annual Pension Rate.

The appellant's most recent application for nonservice-connected death pension was received by in August 2011.  The appellant reported monthly income from Social Security ($948) and a private pension ($199.75).  The annualized income from these two sources ($13,773) was well in excess of the Maximum Annual Pension Rate, for the entire period on appeal.  The appellant also reported that she did not have any unreimbursed medical, last illness, or burial expenses.

VA requested additional income and expense information from the appellant in an April 2013 letter.  The appellant's response was received in May 2013, in the form of an Eligibility Verification Report, which again listed Social Security income, but did not list the private pension income.  The appellant did not state when she stopped receiving the private pension income.

	B.  Analysis

After reviewing the record in this case, the Board finds that the criteria for entitlement to nonservice-connected death pension benefits have not been met.  In this case, based on the information available, the appellant's countable income has well exceeded the maximum annual pension rate for a surviving spouse with no dependents during the period on appeal.  

The Board notes that VA previously waived the appellant's indebtedness due to financial hardship in February 2002.  This indebtedness arose from an overpayment which had been created when the appellant failed to keep VA timely informed of her income status.  

As set forth above, during the pendency of this appeal, the applicable maximum annual pension rate has ranged from $7,933 to $8,630.  The appellant has been in receipt from the Social Security Administration during that entire period, as well as private pension income, which totaled, at a minimum, $13,733 annually.  Social Security benefits and private pension income are not specifically excluded under 38 C.F.R. § 3.272 and therefore must be included as countable income.  Because that income is well in excess of the maximum annual pension rate, and absent any indication of unreimbursed medical expenses in excess of five percent of the maximum annual pension rate, pension is not payable.  The Board notes that, even if the appellant's private pension income was not counted, the appellant's annual Social Security income alone is greater than the Maximum Annual Pension Rate.  The Board also notes a letter, dated May 2003, from the private pension fund to the appellant which describes the private pension income as "a lifetime monthly benefit."

Thus, while the Board empathizes with the financial difficulties described by the appellant, given the available record regarding her countable income and exclusions, there is no basis upon which to award nonservice-connected death pension benefits.  In summary, the appellant's income exceeds the statutory limits and she is not legally entitled to death pension benefits.

The Board notes a December 2001 letter from VA, which responds to the appellant's October 2001 statement that she was having trouble paying for doctor bills and medication by explaining that she can claim medical expenses to reduce the amount of income that VA counts, which might increase her monthly pension amount.  The Board also notes the appellant's Medical Expense Reports, received in May 2013, for the periods August 2, 2011, through August 31, 2012, and January 1, 2013, through December 31, 2013, which both list zero medical expenses.  

The Board has also carefully considered the appellant's contentions to the effect that she is unable to live on her Social Security income, and thus needs a nonservice-connected pension payment from VA as a supplement.  As noted, however, the maximum annual pension rates for death pension are clearly specified in the law as passed by Congress.  Moreover, as set forth above, the law requires that the maximum annual pension rate be reduced by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


